145 F.3d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Armando Christopher TABAREZ, aka Mando Defendant-Appellant.
No. 97-10183.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the Eastern District of California.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM1
LEVI, J., Presiding

Submitted May 14, 19982

1
Armando Christopher Tabarez appeals his conviction by guilty plea and sentence for one count of conspiracy to possess with intent to distribute methamphetamine.  Tabarez's attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and a motion to withdraw as counsel of record.  In his plea agreement, Tabarez waived his right to appeal "to the extent that the defendant's sentence is consistent with the stipulations set forth [in the plea agreement] regarding the sentencing guidelines variables."  We have independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988).  Because the sentence imposed is consistent with the terms of the plea agreement, and there is no indication in the record that the waiver of appeal is invalid, we grant counsel's motion to withdraw and we dismiss the appeal.


2
DISMISSED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4